Petition at 1-3. Because Ms. Isham has passed away, Deborah Matthaes (“petitioner”), as
personal representative of Ms. Isham’s estate, was substituted as petitioner. Order dated March
24, 2017 (ECF No. 21).

         On May 23, 2018, the parties filed a stipulation recommending an award of compensation
to petitioner. Stipulation (ECF No. 51). Respondent denies that the flu vaccine caused petitioner
to suffer from transverse myelitis or any other injury, or resulted in her death. Nevertheless, the
parties agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       A lump sum of $405,000.00, in the form of a check payable to petitioner.

       This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Stipulation at ¶ 8.

      The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        Any questions regarding this Order may be directed to the undersigned’s law clerk, Anna
Miller, at (202) 357-6379, or anna_miller@cfc.uscourts.gov.

       IT IS SO ORDERED.

                                                     s/Nora B. Dorsey
                                                     Nora B. Dorsey
                                                     Chief Special Master




       3
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint
filing of notice renouncing the right to seek review.
                                                 2
Case 1:16-vv-01266-UNJ Document 51 Filed 05/23/18 Page 1 of 5
Case 1:16-vv-01266-UNJ Document 51 Filed 05/23/18 Page 2 of 5
Case 1:16-vv-01266-UNJ Document 51 Filed 05/23/18 Page 3 of 5
Case 1:16-vv-01266-UNJ Document 51 Filed 05/23/18 Page 4 of 5
Case 1:16-vv-01266-UNJ Document 51 Filed 05/23/18 Page 5 of 5